DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13, line 1 recites “wherein the the packer”, which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou US2012/0261127 in view of Themig US2012/0247767.
Regarding claim 1, Zhou teaches a method comprising: deploying a cementing assembly 24 within a wellbore 12 comprising a casing 10 (wherein the casing is the upper most segment above the first 24 as annotated in Figure A below) and an open hole section (the wall of 12, the segment indicated in Figure A below) extending (radially) between the casing and a downhole end (bottom near 16 shown in Figure 1) of the wellbore, the cementing assembly comprising: a work string (at least one of the sections above a selected 24, where Figure 1 shows multiple sections 24 in the wellbore, and wherein ¶0017 describes “multiple stages at various depths along the casing”. Figure A shows an annotation indicating a work string section), and a liner assembly (including 28, 54, indicated in Figure A below) coupled to the work string, the liner assembly comprising a polished bore receptacle 27, a liner hanger 66 attached to a downhole end (radially outward shoulder of 25) of the polished bore receptacle, a liner (54, numbered in Figure 6), and a cementing sub 26 attached to and disposed (radially) between the liner hanger and the liner; anchoring the liner hanger on the casing of the wellbore with the liner disposed at the open hole section of the wellbore (as shown in Figure 4 with packer 66a expanded radially outwards, which necessarily provides at least some anchoring due to the friction between 66a and the wellbore wall); cementing (Figure 6: 16) an open hole annulus 18 of the wellbore defined between an external surface (the outside of 54) of the liner and a wall (shown in Figure 6) of the open hole section of the wellbore; setting an annulus packer (another of 66a, for example, uphole of the packer 66a shown in Figure 6) of the cementing sub on the casing of the wellbore or the wall of the open hole section of the wellbore; and cementing a casing annulus (such as the annulus section above the topmost 24 in Figure 1) of the wellbore defined (radially) between an external surface of the cementing sub and a wall of wellbore, the casing annulus extending uphole from the annulus packer (wherein each 24 has a packer as shown in Figure 2).  

    PNG
    media_image1.png
    767
    432
    media_image1.png
    Greyscale

Figure A: annotated from Figure 1 of Zhou
Zhou does not teach a loss circulation zone, the open hole annulus extending between the loss circulation zone and the downhole end of the wellbore, where the annulus packer is uphole of the loss circulation zone. 
Themig teaches that it is known in the art for a wellbore to have a loss circulation zone, such as the fractures ¶0098 which necessarily provide an avenue for fluid loss into the formation. The location of the loss circulation zone can be placed downhole of an annulus packer (107 or 208c), and place the open hole anulus between the loss circulation zone and the downhole end of the wellbore, due to the placement of the fractures in the wellbore (wherein Figure 1b shows a plurality of zones 208).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhou in view of Themig to include a loss circulation zone in the wellbore, since it is a well-known feature that a wellbore may have. 
	Zhou teaches the following claims:
Regarding claim 2, cementing the open hole annulus comprises fluidically coupling the work string with the liner (since they are all in a single line), and then flowing cement 16 through the work string, into the liner, and out an open end of the liner into the open hole annulus of the wellbore (as shown in Figure 1, wherein plug 22 pushes the cement out the bottom into the annulus).  
Regarding claim 3, the cementing sub comprises a spring 34 loaded mandrel 28 movable in a direction parallel to a length of the cementing sub (as Figure 2 versus Figure 4 shows the axial movement of 28), the mandrel configured to engage the annulus packer (via pressure on hydraulic fluid 58 to inflate packer 66), and setting the annulus packer comprises pushing downhole, with the work string (by pressurizing fluid pressure in the workstring, above seated ball 68), the mandrel until the mandrel engages (via hydraulic pressure) the annulus packer to activate the annulus packer (as shown in Figure 4).  
Regarding claim 4, Zhou teaches the invention substantially as claimed, as described above, but does not teach the mandrel comprises an arm configured to extend through a longitudinal slot of the cementing sub, and setting the annulus packer comprises pushing downhole, with the work string, the mandrel moving the arm along the longitudinal slot until the arm engages the annulus packer to activate the annulus packer.  
Themig teaches that it is known in the art for the mandrel 318 (Figure 2c) comprises an arm 326/426 (Figures 2c and Figure 3, wherein) configured to extend through a longitudinal slot 328/428 of the cementing sub, and actuating a tool 320 comprises pushing downhole (¶0019 describes “the opening operation may be accomplished by mechanical means such as by landing a plug to actuate the tool or by liner manipulation such as rotating the string, placing the string in tension or compression”, wherein placing the string in compression is the same as pushing the workstring downhole), with the work string, the mandrel moving the arm along the longitudinal slot until the arm engages the annulus packer to activate the annulus packer (wherein ¶0053 describes a  J-slot, and such movement for the key 426, which is the same as an arm).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhou in view of Themig to include an arm/key and slot configuration to direct the movement of the mandrel to selectively enable packer setting using work string manipulation such as pushing the string downhole to compress the string, as a well-known means for provided desired packer or downhole tool setting.
Regarding claim 7, Zhou teaches anchoring the liner hanger comprises dropping a ball 68 on a ball seat 40 of the work string.
However, Zhou does not teach hydraulically activating slips of the liner hanger.  
Themig teaches that it is known in the art to include slips with a packer ¶0017.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhou in view of Themig to provide slips with the packer of Zhou, which is hydraulically set.
Regarding claim 8 Zhou teaches, setting a packer (selected one of 24’s packer 66) of the liner hanger, but does not teach setting the packer after cementing the casing annulus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhou to select to cement the annulus above the top-most 24 in Figure 1 first, before setting the packer for lower-disposed tools 24, since it is obvious to try by choosing a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein the finite number of solutions is the order that each tool 24 should be activated and cemented. See KSR rationale (E), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I).
Regarding claim 9, Zhou teaches setting the packer 66 (when selecting a lower tool 24 to be the liner hanger) of the liner hanger comprises dropping a ball 68 on a ball seat 40 of the work string, and hydraulically activating the packer of the liner hanger (as shown in Figure 4, wherein hydraulic pressure is applied to the ball 68 and piston 44 is pushed downhole to inject hydraulic fluid 56, which is shown at 58 in Figure 4, into 66A).  
Allowable Subject Matter
Claims 10-20 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zhou does not teach the wellbore assembly with a work string. Themig teaches a wellbore assembly with a work string, a liner assembly, a liner hanger, a liner, and a cementing sub (as identified in Figure B, annotated from Figure 1B, below), but does not teach a polished bore receptacle, and does not teach that the cementing sub has an annulus packer, or wherein the cementing sub is configured to set under string weight applied by the work string the annulus packer.

    PNG
    media_image2.png
    519
    723
    media_image2.png
    Greyscale

Figure B:annotated figure 1B of Themig. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Themig US2017/0342800 teaches a wellbore stage cementing tool 210 with redundant closing sleeves (Figure 3a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        11/10/2022